Citation Nr: 0329881	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-23 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a fracture of the 
right fourth metacarpal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1966.  

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal of July 1999 and March 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO) which denied increased ratings 
for the veteran's service-connected hearing loss and right 
hand disability. The issue of entitlement to an increased 
evaluation for service-connected right flexor carpi ulnaris 
tenoplasty, which was also on appeal, was withdrawn by the 
veteran via a letter signed by him on October 30, 2000 in 
light of a grant of in increased rating for that disability.


FINDINGS OF FACT

1.  A September 2002 VA audiological examination shows that 
the veteran has an average pure tone threshold of 55 decibels 
in the right ear, with speech recognition ability of 76 
percent; and average pure tone threshold of 54 decibels in 
the left ear, with speech recognition ability of 84 percent.  
VA audiology evaluation in August 2000 revealed comparable 
results.

2.  There is no evidence of ankylosis of the right fourth 
metatarsal.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(2003).



2.  The schedular criteria for a compensable disability 
evaluation for residuals of a fracture of the right fourth 
metacarpal have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§  4.71a, Diagnostic Code 5227 (2001); 38 
C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230, as amended by 
67 Fed. Reg. 48784-48787 (July 26, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased evaluations for his service-
connected hearing loss and right hand disability.  

In the interest of clarity, the Board will initially discuss 
whether the issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, a factual 
background, an analysis of the claims, and a decision for 
each.

Generally applicable law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

(i.) Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

(ii.) Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his increased rating claims in the 
October 1999 and February 2002 Statements of the Case and the 
November 2000, December 2002, and May 2003 Supplemental 
Statements of the Case.  

Crucially, in May 2003, the RO sent the veteran a letter, 
with a copy to his representative, in which he was informed 
of the requirements needed to establish increased 
evaluations.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The veteran was 
given 30 days from the date of the May 2003 letter to respond 
but was essentially told that if information or evidence was 
received within one year of the date of the letter, and VA 
decided that he was entitled to benefits, VA might be able to 
pay him from the date the claim was received.  No additional 
medical evidence was received from the veteran.  

The Board finds that the veteran has been appropriately 
notified of the requirements of law and of the respective 
responsibilities of VA and himself in connection with the 
issues addressed in this decision.

(iii.) Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  
  
The pertinent evidence on file, which has been reviewed by 
the Board, includes the veteran's service medical records, VA 
and private medical records beginning in March 1993, and 
statements by and on behalf of the veteran.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  There are several VA examination 
reports on file.  The veteran was most recently provided a VA 
examination in September 2002.  

The Board concludes that all available evidence which is 
pertinent to the claims decided herein has been obtained.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issues decided herein.

The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2003).  The veteran has been given ample opportunity 
to present evidence and argument in support of his claims.  
His accredited representative has submitted argument to the 
RO and the Board on numerous occasions, most recently in the 
form of an informal hearing presentation dated October 1, 
2003.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and finds that 
the development of the issues on appeal is consistent with 
the law and will now proceed to a decision on the merits as 
to these issues.  

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Specific schedular criteria will be discussed where 
appropriate below.

1.  Entitlement to an increased evaluation for service-
connected bilateral hearing loss.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). In 
this case, however, there appears to be no pertinent medical 
evidence for a number of years after the veteran left 
military service.

A June 1993 private hearing examination revealed hearing loss 
beginning at 2000 hertz in the right ear and at 4000 hertz in 
the left ear.  A VA audiometric evaluation in August 1993 
revealed pure tone threshold averages of 44 decibels in each 
ear with discrimination ability of 100 percent on the right 
and 94 percent on the left.

An April 1995 Board decision granted entitlement to service 
connection for bilateral hearing loss, in essence because he 
was exposed to jet aircraft noise during service and his 
service medical records demonstrated some degradation in 
hearing acuity in service.  A May 1995 RO rating decision 
assigned a noncompensable evaluation effective September 11, 
1999.

A VA audiometric evaluation in June 1997 revealed pure tone 
threshold averages of 45 decibels in the right ear and 46 
decibels in the left ear; discrimination ability was 94 
percent on the right and 88 percent on the left.

A fee basis audiological evaluation conducted in July 1999 
revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
70
85
59
LEFT
30
50
70
85
59

Speech recognition ability in November 1998 was 64 percent in 
the right ear and 76 percent in the left ear.  The 
audiological diagnosis was of noise induced bilateral 
sensorineural hearing loss.  The examiner noted that the 
veteran's hearing appeared to have deteriorated significantly 
over the previous two years.

A July 1999 rating decision granted an increased evaluation 
of 20 percent for bilateral hearing loss, effective February 
19, 1999.  A claim for increased compensation was received by 
VA in September 2000.

A VA audiological evaluation conducted in August 2000 
revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
45
60
80
51
LEFT
20
50
65
75
53

Discrimination ability in October 2000 was 82 percent in the 
right ear and 78 percent in the left ear.

The veteran complained during a VA audiological evaluation 
conducted in September 2002 of difficulty hearing the 
television and of difficulty hearing in crowds.  Audiological 
evaluation revealed the following pure tone thresholds, in 
decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
50
65
80
55
LEFT
30
50
60
75
54

Speech discrimination scores in September 2002 were 76 
percent in the right ear and 84 percent in the left ear.  The 
diagnosis was bilateral normal sloping to severe 
sensorineural hearing loss.

Disability ratings - diseases of the ear

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999).  Because this change took effect prior to the 
veteran's September 2000 claim, only the revised criteria 
will be considered in evaluating the veteran's bilateral 
hearing loss.  
See, in general, Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); see also VAOPGCPREC 3-2000 (2000).

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Part 4, Diagnostic Codes 6100 through 6110.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (cycles 
per second).  The Schedule allowed for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  The evaluations derived from the schedule are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.85 (2003).

In the 1999 revisions to the schedular criteria, pertinent 
changes were made to 38 C.F.R. § 4.86, regarding cases of 
exceptional hearing loss.  The provisions of 38 C.F.R. § 
4.86(a) now provide that when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  The provisions of 38 C.F.R. § 4.86(b) provide 
that when the puretone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

The veteran was assigned a 20 percent evaluation for hearing 
loss by rating decision in July 1999 based on the results of 
a July 1999 fee basis audiological evaluation that showed 
average pure tone thresholds at the relevant frequencies from 
1000-4000 hertz of 59 decibels, with speech recognition 
ability of 64 percent in the right ear and 76 percent in the 
left ear.  Subsequent VA audiological evaluations in August 
2000 and September 2002 have shown pure tone thresholds at 
the relevant frequencies from 51 to 55 decibels with 
bilateral speech discrimination scores from 76 to 84 percent.  
Consequently, the audiological results since July 1999 reveal 
that the veteran's bilateral hearing is no worse than in July 
1999.  Applying these values to the rating schedule results 
in a numeric designation of Level IV in both ears in August 
2000 and of Level IV in the right ear and Level II in the 
left ear in September 2002.  Applying the results to Table VI 
of the rating schedule results in no more than a 20 percent 
evaluation for hearing loss under Diagnostic Code 6100 for 
any audiological evaluation on file.

As noted above, the amended regulations added two new 
provisions for evaluating veterans with certain patterns of 
hearing impairment that cannot always be accurately assessed 
under 38 C.F.R. § 4.85 because the speech discrimination test 
may not reflect the severity of communicative functioning 
that some veterans experience.  See 64 Fed. Reg. 25,203 (May 
11, 1999).  Under 38 C.F.R. § 4.86(a), if puretone thresholds 
at each of the specified frequencies (1000, 2000, 3000, and 
4000 Hertz) are 55 dB or more, an evaluation could be based 
upon either Table VI or Table VIa, whichever results in a 
higher evaluation.  Under section 4.86(b), when a puretone 
threshold is 30 dB or less at 1000 Hertz, and is 70 dB or 
more at 2000 Hertz, an evaluation could also be based either 
upon Table VI or Table VIa, whichever results in a higher 
evaluation.

Turning to the provisions of 38 C.F.R. § 4.86(a), with 
respect to the either ear,
puretone thresholds are at 55 dB or more at 3000 and 4000 
Hertz only.  The requirements of 38 C.F.R. § 4.86b are not 
met, either.  Although puretone thresholds are 30 dB or less 
at 1000 Hertz,  they are not 70dB or more at 2000 Hertz.

The Board has no reason to disagree with the veteran's 
contention that his hearing is impaired.  However, despite 
the veteran's belief that his hearing loss has gotten worse 
and is severe enough to warrant an evaluation in excess of 20 
percent, the schedular criteria have not been met in this 
case.  

In summary, the level of hearing demonstrated on objective 
evaluation is not consistent with a schedular evaluation in 
excess of the currently assigned 20 percent under the rating 
criteria.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased schedular evaluation for bilateral hearing loss, 
and the benefit sought on appeal is accordingly denied.

The matter of the veteran's entitlement to an increased 
disability rating on an extraschedular basis will be 
discussed below.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a fracture of the right fourth 
metacarpal.

Factual Background

Service medical records dated in July 1965 reveal that the 
veteran fractured the proximal phalanx of the fourth finger 
on his right hand.

A March 1992 rating decision granted service connection for 
right flexor carpi ulnaris tenoplasty residuals and for right 
fourth metacarpal fracture residuals and assigned separate 
noncompensable evaluations effective September 11, 1991.

The veteran complained on VA orthopedic evaluation of the 
right arm in August 1993 that he had a weak grip in his right 
hand.  Examination revealed a good right hand grip with no 
loss of sensation.  The diagnosis was laceration of the right 
flexor carpi ulnaris tendon, status post repair, with no 
evidence of residual disability except for scarring. 

It was noted on VA examination of the right wrist in June 
1997 that there were enlarged carpometacarpal joints in the 
fingers on the right hand.  There was loss of motion of the 
right wrist; right hand strength was normal.  The diagnoses 
included rheumatoid arthritis with rheumatoid changes in both 
hands and status post complete transaction flexor carpi 
ulnaris tendon with subsequent successful repair.

The veteran complained on fee basis orthopedic evaluation of 
the right arm in July 1999 of some numbness, tingling, 
weakness, and difficulty grasping objects.  He said that he 
had some arthritis of the hand.  He was able to do all the 
general activities of living and was employed as a sheet 
metal worker for 25 years until his retirement in 1993.  
Physical examination revealed that the veteran was able to 
make a tight fist with his right hand although there was some 
mild deformity in the right hand with bowing dorsally at the 
fourth metacarpal.  There was very mild sensory loss to soft 
touch and pin prick at the right fourth and fifth fingers.  
There was some loss of motion of the right wrist.  It was 
noted that X-rays of the right wrist were normal except for 
the bowing of the fourth metacarpal.  The diagnosis was 
metacarpal bony distortion without major functional loss.

VA outpatient records for August 2000 reveal good range of 
motion of the wrists and fingers, with very mild swan neck 
deformity of the fingers of both hands.  The assessment was 
rheumatoid arthritis with only slight proximal 
interphalangeal joint synovitis by examination and good 
symptomatic control and function.  

According to a January 2001 statement from a VA physician, 
the veteran had significant pain and swelling of the distal 
interphalangeal joint on the right ring finger.  The examiner 
felt that the rating for this disability should be 
reevaluated to account for the deterioration of his 
condition.

VA rheumatology clinic records for January 2001 reveal 
complaints of increased pain and swelling of the knuckles of 
the right hand since reducing the dosage of his prednisone.  
Examination revealed synovitis of the right 2nd and 3rd 
metacarpophalangeal joints and the right little finger.  

The veteran complained on VA orthopedic evaluation in 
September 2002 of intermittent weakness and pain in the right 
ring finger, especially when he tried to grip things; it did 
not generally interfere with his activities of daily living.  
All of the fingers of the right hand were noted to have 
rheumatoid nodules.  The right ring finger actively extended 
at the metacarpophalangeal joint to 6 degrees and passively 
to 20 degrees, with flexion to 85 degrees actively and to 88 
degrees passively.  There was no specific discomfort over the 
metacarpophalangeal joint, but the head of the ring finger 
metacarpal was approximately 1/2 cm lower than that of the long 
and little fingers.  The assessment was status post injuries 
while on active duty.   X-rays of the right hand and wrist 
revealed an old, healed boxer's type fracture of the midshaft 
of the right fourth metacarpal with some volar angulation; 
and some joint space narrowing in the distal interphalangeal 
joints of the second, third, and fourth digits with soft 
tissue masses overlying the proximal interphalangeal joints, 
with the soft tissue densities unrelated to the joints 
themselves.  There was narrowing of the carpometacarpal 
joints suggesting osteoarthritis.

As has been alluded to in the Introduction, a 30 percent 
disability rating was awarded for the veteran's service-
connected residuals of right (major) flexor carpi ulinaris 
tenoplasty.   

Pertinent law and regulations

Schedular criteria

The veteran's service-connected right fifth metacarpal 
fracture residuals are rated by analogy to 38 U.S.C.A. § 
4.71a, Diagnostic Code 5227 (2003) [ankylosis of finger].

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
impairment of a single finger.  See 67 Fed. Reg. 48784-48787 
(July 26, 2002) [effective August 26, 2002].

As noted by the Board above, when a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process is concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, the 
Board must evaluate the veteran's claim under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  In a recent opinion, however, VA's Office of 
General Counsel determined that the amended rating criteria, 
if favorable to the claim, can be applied only for periods 
from and after the effective date of the regulatory change.  
The Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00.

Under the criteria in effect prior to August 26, 2002, a 
noncompensable disability rating was assigned for ankylosis 
of any finger other than the thumb, index finger, or middle 
finger.  A noncompensable disability rating was the only 
schedular rating available for this disorder.  However, the 
rating schedule further indicated that extremely unfavorable 
ankylosis would be rated as amputation under Diagnostic Codes 
5152 through 5156.  In order to classify the severity of 
ankylosis and limitation of motion of the fourth finger, it 
is necessary to evaluate whether motion is possible to within 
two inches (5.1 centimeters) of the median transverse fold of 
the palm.  See 38 C.F.R. § 4.71 and 4.71a, Multiple Fingers: 
Favorable Ankylosis (2002).  If the claimant is able to do 
so, the rating will be for favorable ankylosis, otherwise 
unfavorable.

The rating criteria effective August 26, 2002 provide a 
noncompensable evaluation for ankylosis of the little finger, 
whether it is favorable or unfavorable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227, as amended by 67 Fed. Reg. 
48784- 48787 (July 26, 2002).  Again, a noncompensable rating 
is the only schedular rating available for this disorder.  
The rating schedule indicates that VA can also consider 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

For the ring finger (digit IV), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion. See 
38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."  Id. 

The rating criteria effective August 26, 2002 also provide 
evaluations for limitation of motion of the fingers.  A 
noncompensable evaluation is assigned for any limitation of 
motion of the ring or little finger of either hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2003).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2002).

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

After a review of the evidence pertaining to the veteran's 
service-connected right hand disability, the Board has 
determined that the most appropriate diagnostic code for 
evaluation of each shoulder disability is Diagnostic Code 
5227.  Although a noncompensable evaluation is assigned under 
this code for ankylosis of the ring finger, it is more 
appropriate than new Diagnostic Code 5230, involving 
limitation of motion of the finger, because the Note after 
Diagnostic Code 5227 provides a possible basis for a 
compensable evaluation.  

Schedular rating

As noted above, the rating criteria for evaluating impairment 
of a single finger was changed during the pendency of this 
appeal.  In this case, regardless of whether the old or new 
criteria are used to evaluate the veteran's service-connected 
fracture residuals, a compensable rating cannot be granted.  
The prior rating criteria did not provide an evaluation for 
limitation of motion, and the new rating criteria only 
provide a noncompensable evaluation for any limitation of 
motion of the ring finger, no matter how severe.  There is no 
evidence of any significant limitation of motion of the 
finger.  In fact, it was noted on examination in July 1999 
that he was able to make a fist with his right hand, that he 
was able to do all the general activities of living, and that 
he had been employed as a sheet metal worker for 25 years 
until his retirement in 1993.  The veteran said on 
examination in September 2002 that his right hand disability 
did not generally interfere with his activities of daily 
living.  On physical examination, the right ring finger 
actively extended at the metacarpophalangeal joint to 6 
degrees and passively to 20 degrees, with flexion to 85 
degrees actively and to 88 degrees passively.

Moreover, the veteran's right ring finger is not ankylosed.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  The medical evidence on file 
shows that the veteran is clearly able to move the right ring 
finger, and it is, therefore, not ankylosed.  The Board 
observes that in any event even if favorable ankylosis was 
demonstrated (and for reasons expressed immediately above the 
Board does not believe that this is in fact the case), 
favorable ankylosis would warrant only a noncompensable 
rating under the old and new rating criteria.  
The Board adds that based on this record, which indicates 
that the veteran can make a fist and generally engage in the 
activities of daily living with few if any problems, there is 
no basis for finding the severity of the veteran's right ring 
finger disability is equivalent to unfavorable ankylosis or 
amputation.  

In applying the law to the existing facts, therefore the 
record does not demonstrate the requisite objective 
manifestations for a compensable disability evaluation for 
the service-connected right ring finger disability.  There is 
little if any objective evidence of limitation of motion of 
the right ring finger, and no evidence of ankylosis of the 
finger, either favorable or unfavorable.  For these reasons, 
a noncompensable disability rating is properly assigned.

DeLuca considerations 

The veteran in essence has contended that he has pain and 
weakness in the right ring finger that sometimes makes it 
difficult for him to grip things.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 and 4.45 (2001) is warranted 
in order to compensate a veteran for functional loss due to 
pain, weakened movement, excess fatigability, incoordination, 
or pain on movement when the rating code under which the 
veteran is rated does not contemplate these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, however, a zero percent rating is the maximum 
available under 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 
5230.  In light of the Court's holding in Johnston v. Brown, 
10 Vet. App. 80, 85 (1997), the veteran is not entitled to a 
higher rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2003) 
[if a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. 
§ 4.40 and 4.45 are applicable].

Esteban considerations

The Board has also considered the contention on behalf of the 
veteran in August 2003 that a separate 10 percent evaluation 
should be assigned for osteoarthritis of the service-
connected right hand disability under 38 C.F.R. § 4.59 
(2003).  The Board wishes to make it clear that it is aware 
of the Court's holding in Esteban v. Brown, 6 Vet. App. 259 
(1994), in which the Court held that two separate disability 
ratings are possible in cases in which the veteran has 
separate and distinct manifestations arising from the same 
disability, notwithstanding VA's anti- pyramiding regulation, 
38 C.F.R. § 4.14.  According to 38 C.F.R. § 4.59, painful 
motion due to arthritis warrants at least the minimum 
compensable rating.

Although possible osteoarthritis was noted on X-rays of the 
right wrist in September 2002, these X-rays were of the 
carpometacarpal joints and not the service-connected 
metacarpal joint, which was also X-rayed in September 2002.  
As noted in the evidence section above, X-rays of the 
service-connected right fourth metacarpal showed an old, 
healed boxer's type fracture of the mid-shaft with some volar 
angulation; there was joint space narrowing with a soft 
tissue mass that was considered unrelated to the joint.  
Since the fourth metacarpal fracture had healed, and there is 
no evidence of joint or periarticular pathology as productive 
of disability, a compensable evaluation is not warranted 
under the provisions of 38 C.F.R. § 4.59.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a schedular 
compensable evaluation for his service-connected right fourth 
metacarpal fracture residuals.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96.  

In the October 1999 Statement of the Case, the RO cited 38 
C.F.R. § 3.321(b)(1) in the law and regulations in addressing 
the issue of entitlement to a compensable evaluation for 
right hand disability.  In the February 2002 Statement of the 
Case, the RO cited 38 C.F.R. § 3.321(b)(1) in its analysis of 
the issue of entitlement to an increased evaluation for 
bilateral hearing loss and concluded that referral for 
consideration of an extraschedular evaluation was not 
warranted.  Because the RO addressed the issue of entitlement 
to an extraschedular rating for bilateral hearing loss, the 
Board will also address the possibility of the assignment of 
an extraschedular rating for both of the disabilities at 
issue.   

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2003).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The Board finds that the 
veteran's symptoms are consistent with the criteria in the 
Rating Schedule.  There is no medical evidence that the 
clinical picture is in any way out of the ordinary, and the 
veteran has pointed to none.  The veteran has not been 
frequently hospitalized for the disabilities at issue.  

There is also no evidence that the service-connected 
bilateral hearing or right hand disability presents an 
unusual or exceptional disability picture.  The medical 
evidence on file shows that the service-connected bilateral 
hearing loss does not cause deafness or significant hearing 
loss, even though he has some difficulty hearing the 
television or hearing in crowds, and the veteran has said 
that his service-connected right hand disability does not 
generally interfere with his activities of daily living.  In 
fact, the veteran said that he was able to work for 25 years 
as a sheet metal worker until his retirement in 1993.  
Consequently, there is no evidence of marked interference 
with employment over and above that contemplated in the 
assignment ratings, and the veteran has pointed to none.  
Impairment of employability due to hearing loss is covered by 
his currently assigned 20 percent schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

The Board accordingly finds that the veteran's disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  Accordingly, the 
Board determines that the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.





CONTINUED ON NEXT PAGE



ORDER

An increased evaluation for bilateral hearing loss is denied.

A compensable evaluation for right hand disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



